Citation Nr: 0619899	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  96-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation and training (VR) pursuant to Chapter 31, 
Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to March 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 decision in which the VA Regional Office 
(RO) denied the benefit sought on appeal.  The veteran 
perfected an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA is required by statute and regulation to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits and to assist claimants in the 
development of their claims.  VA is also required to inform 
the claimant of what evidence VA will seek to provide and 
what evidence the claimant is expected to provide, including 
any evidence in his possession.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  The RO has not 
informed the veteran of the evidence needed to establish 
entitlement to VR services.  The Board finds, therefore, that 
remand of the case is required.

According to the law in effect when the veteran claimed 
entitlement to VR services in August 1994, he was eligible 
for such services during a 12-year period that began in May 
1964, when he was granted service connection and a 40 percent 
rating for varicose veins in the right leg, and ended 12 
years later.  See 38 C.F.R. § 21.42 (1994).  He was denied VR 
services in April 1983 because the basic period of 
eligibility had expired.  The basic period of eligibility can 
be extended, however, if it is found that he has a serious 
employment handicap and that 1) he was not previously 
rehabilitated to the point of employability; or 2) he was 
previously rehabilitated by VR services but his disability 
has worsened to the extent that he is no longer able to 
perform the duties of the occupation for which he was 
trained, or that employment is no longer suitable.  See 
38 C.F.R. § 21.44.  

A serious employment handicap may be found if the veteran's 
service-connected disability has been rated at 30 or 
40 percent disabling, and (1) he has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if he is to be rehabilitated; or (2) his 
situation presents special problems due to non-service 
connected disability, family pressures, etc., and a number of 
special and supportive services are needed to effect 
rehabilitation.  See 38 C.F.R. § 21.52(d).  

The VR counselor initially denied entitlement to VR services 
in August 1995 on the basis that achievement of a vocational 
goal was not reasonably feasible due to the veteran's 
disabilities.  In the January 1996 statement of the case, 
however, the counselor found that the veteran had a serious 
employment handicap, but denied entitlement to VR services on 
the basis that he had failed to cooperate in the development 
of a rehabilitation plan.  That finding was based on the 
veteran's failure to appear for a scheduled VA psychiatric 
examination, as requested by the counselor.

The appeal was previously before the Board in January 2001, 
at which time the Board remanded the case for additional 
development and re-adjudication.  While the appeal was at the 
RO the veteran participated in the psychiatric examination, 
which resulted in a finding of no Axis I diagnosis.   In 
October 2001 the VR counselor continued the denial of 
entitlement to additional education (the veteran is 
requesting assistance in obtaining a bachelor's degree in 
electrical engineering) on the basis that an additional 
college degree was not needed in order for him to become 
employed.  The counselor found that the degrees he already 
held, with additional courses to update his skills, should 
enable him to become employed.  The veteran was offered non-
paid work experience or on the job training, which he 
declined.

The veteran's service-connected disabilities include varicose 
veins of the right leg, rated as 40 percent disabling; and 
degenerative arthritis of the lumbar spine, rated as 
10 percent disabling, for a combined rating of 50 percent.  
It is not clear from the available evidence whether the VR 
counselor found that assistance in obtaining a bachelor's 
degree was not warranted because the veteran no longer has a 
serious employment handicap, in that no findings were made 
regarding a prior history of poor adjustment in employment or 
training, or whether his situation presents special problems.  
If the veteran continues to have a serious employment 
handicap, a determination should be made as to whether a 
vocational goal is reasonably feasible.  Achievement of a 
vocational goal is reasonably feasible when the following 
conditions are met: (1) a vocational goal has been 
identified; (2) the veteran's physical and mental conditions 
permit training for the goal; and (3) the veteran possesses 
the necessary educational skills and background to pursue the 
vocational goal, or will be provided services by VR to 
develop such necessary educational skills as part of the 
program.  See 38 C.F.R. § 21.53.

Accordingly, the case is remanded for the following:

1.  Review the VR claims file and ensure 
that VA's duty to notify the veteran of 
the evidence needed to substantiate his 
claim, as defined in the statute, its 
implementing regulation, court decisions, 
and VA directives, is fulfilled.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  In re-
adjudicating the appeal determine whether 
the veteran continues to have a serious 
employment handicap and, if so, whether 
achievement of a vocational goal is 
reasonably feasible.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


